Citation Nr: 0720750	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-21 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for myofacial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.

In November 2006, the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

The veteran does not have bruxism or myofacial pain syndrome 
that is related to active service.


CONCLUSIONS OF LAW

1.  Bruxism was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Myofacial pain syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

I.	Bruxism

The veteran contends that she is entitled to service 
connection for bruxism.  According to Dorland's Illustrated 
Medical Dictionary, 28th ed. (Saunders 1985), p. 233, bruxism 
is "an oral habit consisting of involuntary rhythmic or 
spasmodic nonfunctional gnashing, grinding, and clenching of 
teeth in other than chewing movements of the mandible, 
usually performed during sleep, which may lead to occlusal 
trauma."  

The veteran's service dental records indicate that she 
presented in March 1983 with complaints of pain on the lower 
left.  No obvious perio etiology was found.  The dentist 
noted that the symptoms were consistent with myofacial pain 
dysfunction and that the veteran reported a history of 
clenching and grinding.  Motrin was prescribed as well as an 
application of moist heat to the left jaw.  The veteran was 
scheduled to return in one week for reevaluation.  Upon 
returning, she was noted to be doing better and was scheduled 
to be reevaluated in two weeks.  

The Board notes that an October 1989 rating decision denied 
service connection for a right TMJ derangement.  The RO noted 
that the service medical records were completely negative for 
a complaint, manifestation or diagnosis for right TMJ 
derangement.  

Post-service medical records indicate that the veteran was 
diagnosed with TMJ (temporomandibular joint) in 1987 when she 
presented for an evaluation of white patches in mouth and 
right TMJ clicking for a year.  Impressions were taken for a 
max bite splint in March 1988.  An August 1989 letter from 
the Chief Oral and Maxillofacial Surgeon states that the 
veteran was under the care of Dr. G.B., Oral and 
Maxillofacial surgeon at MacDill AFB in June 1987 for 
complaints of headaches, and clicking and locking in the 
right TMJ and that hard bite splint therapy relieved the 
symptoms for approximately a year at which time there were 
noted to be no further entries.  It was also noted that Dr. 
G.B. diagnosed the veteran with an internal derangement of 
the right TMJ.

An August 1989 VA examination report diagnosed TMJ 
dysfunction right.  A September 1989 VA examination report's 
impression was bilateral TMJ internal derangement 
asymptomatic on the left side with increasingly severe and 
recurrent episodes of acute pain in the right TMJ.  The 
examiner noted that by history the condition began while the 
veteran was on active duty but was not correctly identified 
by military medical personnel until after release from active 
duty when she sought care as a military dependent.

A May 1999 letter from Dr. S.E.R. stated that the veteran has 
pain associated with TMJ and has a history of bruxism and 
clenching.  An August 2001 letter from Dr. R.E.R. notes that 
the veteran had been treated from July 1995 to January 1999 
for moderate to severe bruxism.  Medical records dated from 
December 2000 to April 2005 indicate a diagnosis of TMJ 
syndrome.  A medical record dated in June 2005 indicates the 
veteran reported a long history of TMD and that she wears a 
night guard.  The assessment was TMD.  

The November 2002 rating decision denied service connection 
for bruxism.  The RO noted that bruxism was considered a 
congenital or developmental defect which was unrelated to 
military service and not subject to service connection.  The 
June 2005 Statement of the Case authored by a Decision Review 
Officer indicates that bruxism is the term that refers to an 
incessant grinding and clenching of the teeth, 
unintentionally, and at inappropriate times.  It is normally 
not considered a disease or injury unless unusual 
circumstances are noted in the dental records which result in 
damage to the teeth or jaw.    

The Board finds that service connection for bruxism is not 
warranted.  First, an actual diagnosis of bruxism was not 
rendered during service.  Even if the Board were to accept 
complaints of clenching and grinding during service as 
indicative of the presence of bruxism, the claim would still 
be denied.  No further complaints were shown during the more 
than one year of her remaining military service, including 
several dental evaluations.  The veteran testified that she 
complained of other symptoms that could have been indicative 
of bruxism, such as ear pain.  However, each complaint of ear 
pain shown during service was accompanied by other complaints 
such as nasal congestion, sore throat, etc., and always 
resulted in diagnoses of various viral syndromes.  In other 
words, the veteran's testimony is not supported by the 
service medical records because there are no complaints such 
as ear pain, standing alone, not accounted for by the 
presence of a medical disorder other than the claimed 
bruxism.  Also, there is a lack of continuity of symptoms 
following service.  The first dental-related complaints are 
shown in June 1987, more than three years after service 
separation.  Of record are post-service dental from October 
1984 to June 1987 with absolutely no complaints of any jaw-
related problems, pain, symptoms, etc.  This absolutely 
mitigates finding that the sole complaint of clenching and 
grinding in March 1983 was an acute and transitory problem, 
that had resolved, with no further complaints until June 
1987, more than three years after service.  
Moreover, the 1987 complaint was of TMJ problems.  As that 
claim was previously denied in a final Board decision, and 
the veteran has not requested it be reopened, that particular 
dental condition is not for consideration here.  Treatment 
for bruxism itself was not shown until the 1990s.

Therefore, in summary, the in-service complaint was not 
diagnosed as a chronic condition, and the first post-service 
complaints have not been medically related to that single in-
service complaint, and there is absolutely no continuity of 
symptoms in the intervening medical or dental records.   The 
Board understands that the veteran feels her condition began 
during service, but she does not have the requisite medical 
knowledge to render a probative opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 C.F.R. § 
3.159(a).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bruxism, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  

II.	Myofacial pain syndrome

The veteran contends that she is entitled to service 
connection for myofacial pain syndrome.

The November 2002 rating decision denied service connection 
for myofacial pain syndrome.  The RO noted that myofacial 
pain syndrome was really a rewording of the veteran's 
original claim for TMJ syndrome.  The RO noted that there was 
no evidence that the veteran currently had a disability from 
myofacial pain syndrome.

The fact that some condition occurred in service alone is not 
enough to establish service connection.  There must be a 
current disability resulting from that condition.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The only probative 
evidence concerning the existence of myofacial pain syndrome 
is found in the March 1983 service medical record.  The 
veteran's post-service medical records do not include any 
medical opinion or diagnosis that she currently manifests 
myofacial pain syndrome.  The veteran's lay belief as to 
current diagnosis holds no probative value and, therefore, 
does not establish the existence of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 
C.F.R. § 3.159(a).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
myofacial pain syndrome, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in May 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The May 
2001 letter informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

To the extent the 2001 letter was deficient in any respect, 
another letter was sent to the veteran in March 2005.  That 
letter was followed by readjudication of the claims in June 
and November 2005.

In a March 2006 letter, the veteran was informed of how VA 
assigns disability ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  


The veteran's service medical records and post-service 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for bruxism is denied.

Entitlement to service connection for myofacial pain syndrome 
is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


